Citation Nr: 0914996	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-33 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO decision, which 
denied a claim for service connection for tinnitus.

In February 2009, a hearing was held before the undersigned 
at the Seattle RO.  A transcript of that proceeding has been 
associated with the claims folder.

The Board notes that the Veteran submitted a private medical 
opinion to the Board in March 2009 without a waiver of 
initial review of this evidence by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.  However, as 
the Veteran's claim for entitlement to service connection for 
tinnitus is granted, as will be discussed below, the Board 
finds that any error in failing to obtain a waiver is 
harmless. 

The Board notes that the September 2006 statement of the case 
(SOC) included the issues of entitlement to service 
connection for tinnitus, entitlement to service connection 
for post-traumatic stress disorder (PTSD), entitlement to a 
compensable evaluation for service-connected bilateral 
hearing loss, and entitlement to a rating in excess of 20 
percent for service-connected diabetes mellitus, type II.  On 
his October 2006 VA Form 9 Appeal, the Veteran indicated that 
he only wished to appeal the issues of entitlement to service 
connection for tinnitus and entitlement to an increased 
rating for service-connected diabetes mellitus, type II.  As 
such, the issues of entitlement to service connection for 
PTSD and entitlement to a compensable evaluation for service-
connected bilateral hearing loss have not been properly 
appealed and are not currently before the Board for 
adjudication.  

Additionally, at the February 2009 hearing, the Veteran 
stated that he wished to withdraw his claim for entitlement 
to an increased evaluation for service-connected diabetes 
mellitus, type II.  This transcript is accepted as a 
withdrawal of the Veteran's substantive appeal for an 
increased rating for diabetes mellitus, type II.  See Tomlin 
v. Brown, 5 Vet. App. 355 (1993) (holding that a statement 
made during a personal hearing, when later reduced to writing 
in a transcript, constitutes a Notice of Disagreement within 
the meaning of 38 U.S.C. § 7105(b)).  Accordingly, the Board 
does not have jurisdiction to review the appeal of this 
issue, and it is dismissed.


FINDING OF FACT

Resolving doubt in favor of the Veteran, tinnitus is causally 
or etiologically related to his military service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, and 
4.87 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for service connection 
for tinnitus, the benefit sought on appeal has been granted 
in full, as discussed below.  As such, the Board finds that 
any error related to the VCAA on this claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   Holton v. Shinseki, No. 2008-7081 (Fed. Cir. 
Mar. 5, 2009).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

The Veteran is seeking entitlement to service connection for 
tinnitus.  He contends that he maintained and operated diesel 
engines and had duties as a gunner during active duty with no 
ear protection, which resulted in hearing problems.  See 
hearing transcript, February 2009; VA Form 9 Appeal, October 
2006.  He also contends that he received weapon training with 
no ear protection.  See VA Form 9 Appeal, October 2006. 

The Board notes that the Veteran is currently service 
connected for bilateral hearing loss.  As such, in-service 
acoustic trauma is conceded. 

With regards to a current diagnosis of tinnitus, the Veteran 
underwent a VA examination in March 2005.  The Veteran denied 
the presence of tinnitus at this time. 

In a February 2009 letter from Family Wellness Center, PC, a 
private physician noted that the Veteran has had chronic 
tinnitus by his account for almost 40 years.  The Veteran 
stated that, in Vietnam, he worked aboard a LCM in a confined 
space of about 10 by 15 feet, non-insulated all steel engine 
room with 4 large automotive-sized diesel engines.  He also 
worked as a gunner on a 50 caliber gun and stated that, while 
working in those conditions, he was not provided with hearing 
protection.  This physician concluded that it is reasonable 
to believe that, at this point, his tinnitus is on a more 
likely than not basis caused by this past loud noise 
exposure, and such would be covered under his VA medical 
benefits.

The Board acknowledges that the Veteran denied experiencing 
tinnitus at the March 2005 VA examination.  However, he later 
indicated at the February 2009 hearing that, when asked at 
this examination whether he had tinnitus, he did not know 
what the word "tinnitus" meant at that time.  He further 
asserted that the ringing in his ears has been present for 40 
years or since he left Vietnam and, had he specifically been 
asked if he experienced ringing in his ears, he would have 
answered that he did.  

The Board notes that the Veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  A 
layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The Board finds the Veteran's statements 
regarding continuity of symptomatology persuasive and 
competent.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Moreover, the Veteran is service connected for bilateral 
hearing loss.  At the March 2005 VA examination, the Veteran 
was diagnosed with mild to moderate sensorineural hearing 
loss bilaterally.  The fact that the Veteran has been 
diagnosed as having bilateral hearing loss and granted 
compensation for a service-related hearing loss adds to the 
credibility of his contention that his tinnitus is related to 
service because "an associated hearing loss is usually 
present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 
82, Approach to the Patient with Ear Problems.  Concerning 
this, the Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise- 
induced hearing loss.  Id.  With regard to the latter, the 
evidence of record reflects that the Veteran's hearing loss 
is noise-induced, i.e., a result of his exposure to acoustic 
trauma during service.  In this regard, the Board notes that 
"high frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner 
Ear.

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the Veteran's history of 
service-connected sensorineural hearing loss and the 
Veteran's own contentions.  The March 2005 VA examination 
established that the Veteran's bilateral hearing loss is 
etiologically linked to his active service, and subsequent 
records establish a diagnosis of bilateral tinnitus.  The 
cited provisions from The MERCK Manual confirm that tinnitus 
usually accompanies noise-induced hearing loss, which the 
Veteran in this case has been diagnosed with.  Finally, the 
Board has determined that the Veteran's contentions that he 
has experienced tinnitus since service, and that he was not 
familiar with the word "tinnitus" when he was asked about 
it in March 2005 examination, are competent and credible 
evidence upon which the Board may rely in making its 
decision.

The only evidence unfavorable to the claim for service 
connection in this case consists of the March 2005 VA medical 
examination report, where it was noted that the Veteran 
denied the presence of tinnitus.  However, as noted, the 
Veteran has indicated that he was not familiar with the 
"tinnitus" when he was asked by the examiner.  Thus, based 
on the March 2005 VA examination which established service 
connection for bilateral hearing loss, the provisions from 
The MERCK Manual noted above, and the Veteran's statements 
regarding the continuity of his tinnitus, the Board concludes 
that evidence for and against the claim for service 
connection for tinnitus is at least in approximate balance.  

In other words, the Board finds, based on this record that 
the Veteran's tinnitus is as likely the result of his noise 
exposure in service or associated with his service-connected 
noise-induced bilateral hearing loss as it is the result of 
some other factor or factors.  Accordingly, the Board will 
resolve the benefit of the doubt in favor of the Veteran in 
this case as the law requires and grant service connection 
for tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


